J-A12004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY CHARLES GADLEY                     :   No. 1212 WDA 2021

              Appeal from the Order Entered September 15, 2021
                In the Court of Common Pleas of Clarion County
                 Criminal Division at CP-16-CR-0000211-2021

BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                                FILED: MAY 20, 2022

        The Commonwealth of Pennsylvania appeals from the order granting the

omnibus pretrial motion for habeas corpus relief filed by Jeffrey Charles Gadley

(Gadley or Defendant), and dismissing the two charges of terroristic threats

brought against Gadley.1 See 18 Pa.C.S.A. § 2706(a)(1). We affirm.

        The trial court summarized the underlying facts as follows:

              At the [June 15, 2021, preliminary] hearing, the
        Defendant’s mother, Melody Blair (hereinafter “Ms. Blair”) testified
        that on the night of May 29, 2021, the Defendant and his minor
        daughter (hereafter M.[]) were present at their shared residence,
        along with the Defendant’s minor brother (hereinafter T.[]).
        [N.T., 6/15/21,] at 7-11. Ms. Blair stated that she reminded the
        Defendant’s daughter to tell the Defendant that her preschool
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1“[T]he Commonwealth may appeal from an order discharging a defendant
upon a writ of habeas corpus[.]” Commonwealth v. Hess, 414 A.2d 1043,
1047 (Pa. 1980) (emphasis omitted).
J-A12004-22


      graduation was coming up on June 7. Id. at 7. Ms. Blair testified
      that at this time the Defendant stated, “I’m not going to let that
      happen. [M.] and I will be out of here by Monday. I’m not letting
      that happen.”       Id.     Ms. Blair further testified that after
      approximately fifteen (15) to twenty (20) minutes, “[M.] went
      back to my room and I finished what I needed to do for the night,
      and that’s when [the Defendant] made the comment that he was
      going to kill Alicia . . . and at one point he said he was going to
      shoot her.” Id. at 7-8, 15. Ms. Blair later clarified that Alicia
      Zabelsky (hereinafter Ms. Zabelsky”) is M.[]’s mother. She also
      said that the Defendant did not make any communications
      specifically to Ms. Zabelsky or any other individuals, except [Ms.
      Blair]. Id. at 11, 19. Ms. Blair also clarified that the Defendant
      did not state he was going to go to Ms. Zabelsky’s [residence] that
      same night or provide any specific time he anticipated on carrying
      out his threat. Id. at 16. Ms. Blair testified that after a period of
      time, she went to her bedroom where the [D]efendant followed
      her and wanted the keys to her vehicle to take M.[] from the
      residence. Id. at 9, 18. Ms. Blair stated she then had T.[] call
      her oldest son, Josh, to come to the residence and defuse the
      situation. Id. at 18-19. Ms. Blair testified that once Josh was
      contacted by T.[], he contacted the police. Id. at 19.

            Trooper Brian Tanner (hereinafter “Trooper Tanner”) of the
      Pennsylvania State Police responded to the residence[.] Trooper
      Tanner testified that when he initially questioned the Defendant
      outside of his residence, he denied stating he was going to kill Ms.
      Zabelsky. Id. at 22. However, Trooper Tanner stated upon
      transferring the Defendant to the Clarion County Jail, the
      Defendant made comments regarding Ms. Zabelsky’s boyfriend to
      him. Id. at 23. Specifically, Trooper Tanner testified that “[the
      Defendant] made comments such as, ‘This might cost me prison
      time, but it will cost him his life. They’re going to kill me before
      they take my little girl from me.’” Id. at 23. Trooper Tanner
      stated that the Defendant was asked, “‘Were you talking about
      the boyfriend of [M.’s] mother?’ and he [replied], ‘Yes.’” Id. at
      23.

Trial Court Opinion, 9/15/21, at 1-3.

      The Commonwealth charged Gadley with two counts of misdemeanor

terroristic threats.   In response, Gadley filed an omnibus pretrial motion


                                      -2-
J-A12004-22


requesting habeas corpus relief. Gadley claimed the Commonwealth failed to

present prima facia evidence to establish terroristic threats. Omnibus Pretrial

Motion, 7/23/21, at ¶ 13. Gadley emphasized that the threats were never

communicated to Ms. Zabelsky or her boyfriend. Id. ¶¶ 9, 11. The trial court

held a hearing on Gadley’s motion, and admitted the transcript from the

preliminary hearing into evidence. Thereafter, the trial court granted Gadley’s

motion and dismissed the charges.                Trial Court Order, 9/15/21.   The

Commonwealth timely appealed.             Both the Commonwealth and trial court

have complied with Pa.R.A.P. 1925.

        The Commonwealth presents one question for our review:

        Did the trial court err [in] finding the Commonwealth failed to
        prove a prima facie case on both counts of terroristic treats where
        there is no dispute the threat was communicated but not directly
        delivered to the victims?

Commonwealth Brief at 4.2

        We review a decision to grant pre-trial habeas corpus relief “by

examining the evidence and reasonable inferences derived therefrom in a light

most favorable to the Commonwealth.” Commonwealth v. Dantzler, 135

A.3d 1109, 1111 (Pa. Super. 2016) (en banc).

        [T]he trial court is afforded no discretion in ascertaining whether,
        as a matter of law and in light of the facts presented to it, the
        Commonwealth has carried its pre-trial, prima facie burden to
        make out the elements of a charged crime. Hence, we are not
        bound by the legal determinations of the trial court . . .
____________________________________________


2   Gadley has not filed an appellee brief.


                                           -3-
J-A12004-22


      A pre-trial habeas corpus motion is the proper means for testing
      whether the Commonwealth has sufficient evidence to establish
      a prima facie case. To demonstrate that a prima facie case exists,
      the Commonwealth must produce evidence of every material
      element of the charged offense(s) as well as the defendant’s
      complicity therein. To meet its burden, the Commonwealth may
      utilize the evidence presented at the preliminary hearing and also
      may submit additional proof.

Id. at 1112 (citations and quotation marks omitted).

      A person commits terroristic threats “if the person communicates, either

directly or indirectly, a threat to . . . commit any crime of violence with intent

to terrorize another[.]” 18 Pa.C.S.A. § 2706(a)(1). For a defendant to be

convicted of terroristic threats,

      [n]either the ability to carry out the threat, nor a belief by the
      person threatened that the threat will be carried out, is an element
      of the offense. Rather, the harm sought to be prevented by
      the statute is the psychological distress that follows from
      an invasion of another’s sense of personal security.

Commonwealth v. Beasley, 138 A.3d 39, 46 (Pa. Super. 2016) (citations

and quotation marks omitted, emphasis added). “The purpose of this section

is to impose criminal liability on persons who make threats which seriously

impair personal security or public convenience.      It is not intended . . . to

penalize mere spur-of-the-moment threats which result from anger.”             18

Pa.C.S.A. § 2706, cmt. Further, “the term, ‘communicates’ . . . contemplates

that the threat be received.” Beasley, 138 A.3d at 47 (citation omitted).

      The Commonwealth argues it presented prima facie evidence of both

counts of terroristic threats. Commonwealth Brief at 8. Relying on this Court’s

decisions in Beasley, supra and Commonwealth v. Kelley, 664 A.2d 123,

                                      -4-
J-A12004-22


127 (Pa. Super. 1995), the Commonwealth claims Gadley’s threats “need not

have been communicated directly in order to satisfy the communication

requirement.” Commonwealth Brief at 8-9. According to the Commonwealth,

“it is clear [Gadley’s] statements were communicated to his mother and

daughter. [The Commonwealth] avers that those statements corroborated an

intent to terrorize another.” Id. at 10. The Commonwealth further asserts:

“It is [of] no consequence that the individuals about whom the threats were

made heard them—as such a requirement is not part of the enumerated

statutory elements.” Id. at 10-11. We disagree.

       In Beasley, a police officer accessed the defendant’s YouTube rap music

videos from links on the defendant’s Facebook page. Beasley, 138 A.3d at

42. One video, entitled “Fuck the Police,” showed pictures of the defendant

and another man, and referenced two police officers by name. Id. The lyrics

stated the defendant was armed and threatened the two officers. See id. at

42-43 (lyrics named the officers and stated, inter alia, “your shift over at three

and I’m a fuck up where you sleep”; “I got my glock and best believe dog

gonna bring the pump out, and I’m hittin your chest. Don’t tell me stop cause

I’m resisting arrest”; and “like Popl[aw]ski,3 I’m strap nasty.” (footnote

added)). The lyrics also stated: “My momma told me not to put this on C.D.,



____________________________________________


3 The reference was to Richard Poplawski, who opened fire and killed three
Pittsburgh police officers. See Commonwealth v. Poplawski, 130 A.3d
697, 708 (Pa. 2015).

                                           -5-
J-A12004-22


but I’m gonna make this fuckin city believe me, so nigga turn me up.” Id. at

43. In concluding the evidence established the crime of terroristic threats,

this Court reasoned:

      The rap video specifically threatened to kill [the named officers]
      “with a glock.” We need not ponder whether deciding to broadcast
      songs or linking YouTube videos to one’s Facebook page generally
      indicates intent to communicate, because Appellant stated his
      intent by saying in his rap song: “My momma told me not to put
      this on C.D., but I’m gonna make this fuckin city believe me, so
      nigga turn me up.” Appellant chose not to listen to his mother
      because he wanted [the named officers] to hear his message, and
      they did. He successfully and intentionally communicated his
      threat.

Id. at 47 (emphasis added).

      In Kelley, the defendant called a law firm and told the secretary he was

going to kill a specific attorney at the firm, as well as a specific judge. Kelley,

664 A.2d at 125. The secretary communicated the threat to the attorney and

judge.   Id. at 127.    In deeming the evidence sufficient to sustain the

defendant’s conviction of terroristic threats, this Court explained:

      [T]he evidence on the record established that [a]ppellant made a
      threat to commit a crime of violence and that he communicated
      such threat to [the named attorney’s] secretary, when she asked
      if she could give [the attorney] a message. This threat was in
      turn communicated to the intended recipients, [the
      attorney] and [the named judge]. Accordingly, [a]ppellant’s
      conduct met the requirement that the threat be communicated to
      the victims.

Id. (emphasis added).

      In both Beasley and Kelley, the evidence established that the threats

were communicated to the intended victims. Here, by contrast, the record


                                       -6-
J-A12004-22


discloses no direct or indirect communication of Gadley’s threats to Ms.

Zabelsky or her boyfriend. As the trial court explained:

            In the case at hand, the Defendant communicated to his
      mother, Ms. Blair, that he was going to kill the mother of his child,
      Ms. Zabelsky. However, according to the testimony at the
      preliminary hearing, Ms. Zabelsky was not at the residence while
      these threats were made. Additionally, no evidence was provided
      by the Commonwealth that the Defendant communicated or
      intended his threats be communicated by Ms. Blair or a separate
      third person to Ms. Zabelsky. The Defendant also communicated
      a second threat to Trooper Tanner that “this might cost me prison
      time, but will cost him his life” in regard to Ms. Zabelsky’s
      boyfriend. This threat was being made while the Defendant was
      being transported to the Clarion County Jail. Ms. Zabelsky’s
      boyfriend was not present when this threat was made, nor was
      evidence presented by the Commonwealth that the Defendant
      communicated or intended this threat be communicated by
      Trooper Tanner or a separate third person to Ms. Zabelsky’s
      boyfriend. Thus, there is insufficient prima facie evidence to
      support the necessary elements for each count of Terroristic
      Threats . . . as no evidence was presented that Ms. Zabelsky or
      her boyfriend received the threats made by the Defendant.

Trial Court Opinion, 9/15/21, at 4-5 (record citations omitted).

      Upon review, we discern no error by the trial court in granting habeas

corpus relief. We therefore affirm the order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/20/2022


                                      -7-